

Exhibit 10.2


SECOND AMENDMENT TO THE
EMERSON ELECTRIC CO. SAVINGS INVESTMENT RESTORATION PLAN


WHEREAS, Emerson Electric Co. previously adopted the Emerson Electric Co.
Savings Investment Restoration Plan, as amended and restated effective January
1, 2005 (“Plan”), to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended; and


WHEREAS, the Company retained its right to amend the Plan pursuant to Section
X.G. therein; and


WHEREAS, the Company desires to amend the Plan to provide for hypothetical
investments selected by participants in the Plan for purposes of crediting gains
and losses to participant accounts, effective as of February 3, 2020.


NOW, THEREFORE, effective as of February 3, 2020, the Plan is amended as
follows:


1. Section V is replaced in its entirety with the following:


The value of each Participant’s Account shall be measured against underlying
investment funds made available by the Committee. A Participant may select, from
the investment funds made available by the Committee, the investment funds in
which all or part of the Participant’s Account shall be deemed to be invested. A
Participant’s investment selection shall be made in accordance with procedures
established by the Committee on a form provided by the Plan Administrator and
such selection shall remain effective until a subsequent valid designation has
been made by the Participant by giving written direction to the Plan
Administrator in accordance with procedures established by the Committee. A
change to a Participant’s investment designations shall become effective on the
date determined under the applicable procedures established by the Committee. In
the event a Participant does not make an investment selection pursuant to this
Section V, the Committee may deem the Participant to have selected a default
investment fund selected by the Committee in its sole discretion.


The Committee, in its sole discretion, may discontinue the availability and/or
make additional investment funds available at any time. Any changes to the
investment funds to be made available under the Plan shall be communicated to
the Participant by the Plan Administrator.


The Committee, the Company, and the Plan Administrator are not under any duty to
question any investment election of a Participant, to make any investment
recommendations, or to provide to any person any investment advice or investment
information. The Committee, the Company, and the Plan Administrator shall not be
liable for any losses or damages arising from the investment selection of a
Participant or the performance of any investments offered as deemed investments
under the Plan.


2. Section VI is replaced in its entirety with the following:


As of the end of each calendar quarter, the Account of each Participant shall be
credited with gains or losses determined as if such Account had been invested in
the investment funds selected by the Participant in accordance with Section V.
Nothing in Section V or this Section VI shall require the Company to purchase
any of the investment funds selected by the Participant. Such investments may be
notional, and the gains and losses thereon may be reflected as notional
additions or reductions in the value of the Participants’ Accounts.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officer this 3rd day of February, 2020.


EMERSON ELECTRIC CO.




By: /s/ Beth Kovaly Willis


Name: Beth Kovaly Willis


Title: Vice President, Executive Compensation



